DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11, 12, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a sleep state of a person from analysis of sleep sound signals by analyzing epochs within the signals and finding probable sleep states for each epoch, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea does not present an improvement to the functioning of a computer, is not applied in any particular manner, particularly not to effect a 
The dependent claims also fail to provide anything significantly more, as claims 2, 4-6, 9, 11, and 12 are directed to additional aspects of the abstract idea, and claims 7, 9, and 22-25 are directed to an additional analysis of data which is also abstract.
Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a sleep state of a person from analysis of sleep sound signals by analyzing epochs within the signals and finding probable sleep states for each epoch, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea does not present an improvement to the functioning of a computer, is not applied in any 
The dependent claims also fail to provide anything significantly more, as claim 19 is directed to data gathering, claim 20 is directed to equipment which does no more than provide a technological environment for execution of the abstract idea itself, and claim 21 is directed to additional mental processing for analysis of the gathered data.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that use of a microphone to obtain the sleep data instead of “a host of different sensors that need to be attached to the patient” provides an improvement to the technology, and that this data gathering and signal processing is not abstract and provides some technical improvement. This is unpersuasive.

Applicant then argues that use of the non-contact microphone solves the problem of “having many different kinds of sensors gathering many different kinds of data in the field of PSG”. The Examiner notes that this is not a problem which needed to be solved at the time the invention was filed, as it was already well known in the art to use non-contact microphones to obtain sleep sound data that could be used to identify sleep stages and sleep quality as an alternative to “conventional PSG” (see, for example, US 2012/0190996 to Tanaka, US 2013/0310657 to Sullivan, 2013/0261485 to Ishikawa, and 2009/0234241 to Ota). 
The Examiner also notes that Applicant repeatedly asserts that the processing of the data is somehow unconventional, but never discusses what aspect of the processing technique makes it unconventional, and does not address any actual aspects of the processing beyond this general assertion.
The Examiner further notes that the addition of “real-time” to the claims does not affect whether they are directed to a mental process, as the only aspect performed in real-time is the 

Conclusion
No art has been applied against the claims at this time; however, as they are rejected under 101 above, they are not presently allowable. 
The prior art of record fails to anticipate or make obvious the invention of claims 1, 2, 4-9, 11, 12, and 18-25, including, inter-alia, segmenting sleep sound signals obtained using a contactless microphone into a plurality of epochs, generating a sleep sound feature vector for each epoch by determining an autocorrelation function of sleep sounds occurring during that epoch, where the vector for each epoch is equal to a value at the time when the autocorrelation function reaches a first maximum after the maximum at time zero, determining a set of first probabilities whether the epoch is associated with any of a plurality of predefined sleep states for each epoch using a first model, determining a second probability for each set of adjacent epochs of the probability of transitioning from the sleep state of the first epoch of the pair to the sleep state of the second epoch of the pair, and, based on the first and second probabilities, determining the sleep state of each epoch, in combination with all other limitations in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791